                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-22462-BLOOM/Louis

MICHAEL MCCOY, on his own behalf
and on behalf of all others similarly situated,

       Plaintiff,

v.

SANDALS RESORTS INTERNATIONAL,
LTD., d/b/a Sandals, and UNIQUE
VACATIONS, INC., d/b/a Unique Vacations,

      Defendants.
______________________________________/

                                              ORDER

       THIS CAUSE is before the Court upon Defendant Unique Vacations, Inc.’s (“UVI”)

Motion to Dismiss Plaintiff’s Class Action Complaint, ECF No. [14] (“Motion”), which Defendant

Sandals Resorts International, Ltd. (“SRI”), joins in and adopts, in addition to its own Motion to

Dismiss, see ECF No. [15] at 7. Plaintiff Michael McCoy (“Plaintiff”) filed his Response in

Opposition to the Motion, ECF No. [40] (“Response”), to which Defendants UVI and SRI

(collectively, “Defendants”) jointly filed their Reply, ECF No. [41] (“Reply”). Plaintiff further

filed two Notices of Supplemental Authority. ECF Nos. [44] & [48]. Defendants also filed a Notice

of Supplemental Authority. ECF No. [50]. The Court has reviewed the Motion, all supporting and

opposing submissions, the arguments presented at the Hearing, the record in this case, and the

applicable law, and is otherwise fully advised. For the reasons set forth below, Defendants’ Motion

is granted.
                                                             Case No. 19-cv-22462-BLOOM/Louis


I.     BACKGROUND

       Plaintiff filed this putative class action on June 13, 2019, asserting two claims for violation

of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq. (“FDUTPA”),

and one claim for unjust enrichment against Defendants for allegedly charging guests at certain

Sandals resorts throughout the Caribbean a local government “tax” that Defendants secretly

retained. ECF No. [1] (“Complaint”).

       Plaintiff is a citizen of New York who, along with his wife and two minor children, stayed

at Sandals Resorts on seven separate occasions in 2013, 2014, and 2016-2019. Id. ¶ 7. SRI is a

Jamaican corporation that owns and operates nineteen resorts located throughout the Caribbean.

Id. ¶ 8. UVI is a Delaware corporation with its principal place of business in Miami, Florida, and

it operates as the sales, marketing and public relations arm of SRI. Id. ¶ 9. Plaintiff alleges that

UVI is SRI’s “world-wide marketing agent” or, alternatively, that UVI is the “owner or co-owner,

operator or co-operator and/or manager or co-manager of SRI’s resorts.” Id. ¶¶ 12, 14. The instant

action “seeks damages for current and former guests at Sandals’ resorts throughout the Caribbean

. . . who were charged a local government ‘tax’ and/or deceived into paying such tax (in whole or

in part) that was, in fact, being secretly retained by Defendants.” Id. ¶ 1.

       Specifically, Plaintiff alleges that “Defendants’ marketing structure presents consumers

with a single price for a vacation package,” which Defendants represent includes all taxes, while

also noting that this price is “subject to change at any time due to the imposition of taxes or other

government charges.” Id. ¶ 2. “This marketing structure gives the net impression that Defendants

collect from customers the actual taxes owed on the purchase of their vacation packages, which

are then passed through to the government.” Id. In fact, Plaintiff contends that Defendants “only

remit a percentage of the amounts they collect as ‘taxes’ from the consumers to the government,



                                                  2
                                                           Case No. 19-cv-22462-BLOOM/Louis


illegally retaining the rest for themselves.” Id. ¶ 3. “Defendants further omit that they collect

certain taxes for guests under 12-years-old [sic], which is prohibited under the applicable [Child

Tax Prohibition] law[s].” Id. ¶ 4. Plaintiff brings this putative class action on behalf of two

nationwide subclasses of (1) “[a]ll persons and entities in the United States who, within the

applicable limitations period, purchased a vacation package from a Sandals or Beaches Resort

located in a country where Sandals has a Tax Retention Agreement,” and (2) “[a]ll persons and

entities in the United States who, within the applicable limitations period, purchased a vacation

package from a Sandals or Beaches Resort located in a country with a Child Tax Prohibition for a

child who was within the age to which the Child Tax Prohibition applied at the time of purchase.”

Id. ¶ 31.

    A. Forum-Selection Clause and Choice of Law Provision

        As noted above, Plaintiff and his family have visited the Sandals Resorts on seven separate

occasions from 2013 to 2019. ECF No. [1] ¶ 7. Further, Plaintiff has an additional upcoming stay

booked at the TCI Resort that is set to begin on February 14, 2020. ECF No. [14-1] at 3, ¶ 8. For

each stay Plaintiff booked at the TCI Resort, he was provided with an Invoice in advance of his

departure, which included the following language: “IMPORTANT TERMS AND CONDITIONS

CONCERNING YOUR BOOKING THAT AFFECT YOUR LEGAL RIGHTS ARE

INCLUDED/ATTACHED AS AN IMAGE TO THIS E-MAIL – IF THE IMAGE IS NOT BEING

DISPLAYED, PLEASE ACCEPT THE IMAGE AND READ CAREFULLY PRIOR TO YOUR

ARRIVAL AT THE RESORT.” Id. at 19. Relevant to the instant Motion, the attached Terms &

Conditions included, among other things, the following forum-selection clause and choice of law

provision:




                                                 3
                                                             Case No. 19-cv-22462-BLOOM/Louis


       17. FORUM SELECTION AND CHOICE OF LAW:

       ....

       B. CLAIMS WHICH INCLUDE HOTEL AND/OR SANDALS RESORTS
       INTERNATIONAL, LTD. . . . ANY CLAIMS WHATSOEVER ARISING
       FROM, IN CONNECTION WITH, OR INCIDENTAL TO ANY PERSONAL
       INJURY, ILLNESS OR DEATH, THAT INCLUDE ANY CLAIM
       WHATSOEVER AGAINST SANDALS RESORTS INTERNATIONAL
       LIMITED, OR THE HOTEL, HOTEL MANAGEMENT COMPANY, AND/OR
       THEIR AFFILIATES, SUBSIDIARIES, DIRECTORS, OFFICERS, OR
       EMPLOYEES, AND TO WHICH CLAIM UNIQUE TRAVEL IS ALSO A
       PARTY, SHALL BE LITIGATED SOLELY AND EXCLUSIVELY IN THE
       COURTS OF THE COUNTRY IN WHICH THE HOTEL IS PHYSICALLY
       LOCATED AND GOVERNED EXCLUSIVELY BY THE LAWS OF THE
       COUNTRY IN WHICH THE HOTEL IS PHYSICALLY LOCATED.

Id. at 22 (“Clause 17.B.”).

       Moreover, the Terms & Conditions contained an additional notice that, as a condition to

booking a stay at a Sandals Resort, guests would be required to agree to the following forum-

selection clause upon arrival and check in at the Resort:

       C. NOTICE OF REQUIRED SIGNING AND ASSENT AT HOTEL CHECK-
       IN . . . [T]he Guest will be required DURING THE HOTEL CHECK-IN PROCESS
       UPON ARRIVAL, to separately and specifically sign and assent to the following
       forum selection and choice of law provisions: The undersigned Guest(s) HEREBY
       KNOWINGLY AND VOLUNTARILY AGREES that any and all claims that each
       such Guest may have against Sandals Resorts International, Ltd., the hotel, hotel
       management company, and/or their affiliates, subsidiaries, insurers, directors,
       officers, and employees, in connection with or in any way incident or related to the
       undersigned Guest’s (or Guests’) stay at the hotel/resort, shall be governed solely
       by the laws of the country in which the Resort is physically located as the exclusive
       choice of law, and further that the courts of the country in which the Resort is
       physically located shall be the exclusive venue/forum for any proceedings, claims
       or litigation whatsoever. IF THE GUEST DOES NOT SIGN AND ASSENT TO
       SUCH TERMS AND CONDITIONS AT CHECK-IN PROCESS, THE GUEST
       WILL NOT BE ALLOWED TO CHECK-IN AND WILL BE DENIED ACCESS
       TO THE HOTEL. ACCORDINGLY, ADVANCE NOTIFICATION OF THIS
       REQUIREMENT IS HEREBY PROVIDED.

Id. at 22-23 (“Clause 17.C.”). These Terms & Conditions also included a refund schedule, should

a guest choose not to accept the terms set forth above. Id. at 23.


                                                  4
                                                             Case No. 19-cv-22462-BLOOM/Louis


       Attached to the Defendant’s Motion is a Declaration from Tammy Gonzalez, UVI’s Chief

Executive Officer. Id. at 2-16. Ms. Gonzalez attests that over the course of his seven stays, Plaintiff

received at least eighteen (18) Invoices with the Terms & Conditions attached, each providing

Plaintiff with notice of the forum selection and choice of law provisions before departing for TCI.

Plaintiff did not object to these provisions at any point. See generally id.

       Additionally, each time Plaintiff stayed at the TCI Resort, he was provided with an On

Resort Guest Registration, containing the following forum selection and choice of law provisions:

       8. Forum Selection and Choice of Law: The undersigned Guest(s) HEREBY
       KNOWINGLY AND VOLUNTARILY AGREES that any and all claims that each
       such Guest may have against Sandals Resorts International, Ltd., the hotel, hotel
       management company, and/or their parent corporation, affiliates, subsidiaries
       insurers, directors, officers, employees, successors, assigns, agents and
       representatives in connection with or in any way incident or related to the
       undersigned Guest’s (or Guests’) stay at the hotel/resort, shall be governed solely
       by the laws of Turks And Caicos as the exclusive choice of law, and further that
       the courts of Turks And Caicos shall be the exclusive venue/forum for any
       proceedings, claims, or litigation whatsoever.

Id. at 26. In order to be permitted to stay at the Resort, Plaintiff and his family were required to

agree to this On Resort Guest Registration at the time of check in. Id. at 22-23. Plaintiff signed and

assented to these forum selection and choice of law provisions on at least four separate stays at the

TCI Resort. See id. at 6, 8, 11, 12-13.

   B. UVI’s Motion to Dismiss

       On July 8, 2019, both UVI and SRI filed separate Motions to Dismiss. ECF Nos. [14] &

[15]. In the instant Motion, UVI asserts five independent bases for dismissal. First, UVI argues

that the Complaint should be dismissed under the doctrine of forum non conveniens because

Plaintiff agreed to a binding forum-selection clause requiring that he litigate this action in the

Turks & Caicos Islands (“TCI”). UVI’s Motion also seeks dismissal for (1) failure to plead fraud-

based claims with particularity; (2) lack of Article III standing; (3) failure to state a FDUTPA


                                                  5
                                                             Case No. 19-cv-22462-BLOOM/Louis


claim because the Complaint does not allege Florida misconduct or actual damages; and (4) failure

to state an unjust enrichment claim because it is impermissibly duplicative of the FDUTPA claim

and based on an express contract. ECF No. [14]. SRI’s Motion adopts each ground for dismissal

asserted by UVI and argues that (1) the Court lacks both general jurisdiction and specific

jurisdiction with respect to SRI, and (2) that the claims against SRI should be dismissed for

insufficient service of process. ECF No. [15].

       On July 17, 2019, Defendants filed a Motion to Stay Briefing on SRI’s Motion to Dismiss.

ECF No. [18]. Moreover, on July 19, 2019, Plaintiff filed a Renewed Motion for Leave to Conduct

Jurisdictional Discovery and to Stay Briefing on SRI’s Motion to Dismiss. ECF No. [23]. On

August 2, 2019, this Court issued an Omnibus Order on both parties’ Motions, concluding that

“the less burdensome course is for the Court to first resolve Defendants’ forum non conveniens

arguments asserted in UVI’s Motion to Dismiss and adopted by SRI in its Motion to Dismiss”

before permitting Plaintiff to conduct jurisdictional discovery. ECF No. [37] at 3. As such, the

Court denied Plaintiff’s request to conduct jurisdictional discovery and stayed briefing on the

issues of personal jurisdiction and insufficient service of process raised in SRI’s Motion to

Dismiss, pending the Court’s ruling on the five grounds for dismissal asserted in UVI’s Motion to

Dismiss and adopted by SRI.1 Id. at 4.

       On November 7, 2019, this Court held a Hearing on Defendants’ Motion to Dismiss, which

was attended by Plaintiff’s counsel and Defendants’ counsel. During the Hearing, Defendants

argued primarily that the forum-selection clause in the Terms & Conditions and in the On Resort

Guest Registration should be enforced because Plaintiff received notice of and agreed to the clause



1
 For the remainder of this Order, the Court will refer to UVI’s Motion to Dismiss, ECF No. [14], as
“Defendants’ Motion to Dismiss,” based on the fact that SRI adopted the grounds for dismissal in UVI’s
Motion, see ECF No. [15] at 7.

                                                  6
                                                             Case No. 19-cv-22462-BLOOM/Louis


on numerous occasions, the clause is valid and enforceable, and the forum non conveniens analysis

weighs in favor of dismissal. Conversely, Plaintiff argued that the forum-selection clause should

not apply in this case because Plaintiff’s claims fall outside the scope of the forum-selection clause

and because TCI is not an adequate and available alternative forum.

II.    LEGAL STANDARD

       “[T]he appropriate way to enforce a forum-selection clause pointing to a state or foreign

forum is through the doctrine of forum non conveniens.” Atl. Marine Constr. Co. v. U.S. Dist.

Court for W. Dist. of Tex., 571 U.S. 49, 60 (2013) (“Atl. Marine”). Ordinarily, to obtain dismissal

based on the doctrine of forum non conveniens, a movant must demonstrate that “(1) an adequate

alternative forum is available, (2) the public and private factors weigh in favor of dismissal, and

(3) the plaintiff can reinstate his suit in the alternative forum without undue inconvenience or

prejudice.” GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024, 1028 (11th Cir. 2014).

       “The calculus changes, however, when the parties’ contract contains a valid forum-

selection clause.” Atl. Marine 571 U.S. at 63. As the United States Supreme Court has noted, the

existence of a forum-selection clause is essentially case dispositive in the forum non conveniens

analysis. See id. at 62; see also GDG Acquisitions, LLC, 749 F.3d at 1028 (“an enforceable forum-

selection clause carries near-determinative weight” in the forum non conveniens analysis). “Only

under extraordinary circumstances unrelated to the convenience of the parties should a . . . motion

[to dismiss based on forum non conveniens] be denied.” Atl. Marine, 571 U.S. at 62. Once

established, the existence of a valid forum-selection clause governing the claims at issue shifts the

burden from the party seeking dismissal to the non-movant to establish that dismissal is improper.

See id. at 63; Stiles v. Bankers Healthcare Grp., Inc., 637 F. App’x 556, 562 (11th Cir. 2016);

Pappas v. Kerzner Int’l Bah. Ltd., 585 F. App’x 962, 967 (11th Cir. 2014). Indeed, the party



                                                  7
                                                              Case No. 19-cv-22462-BLOOM/Louis


seeking to avoid the forum-selection clause bears a “heavy burden of proof” in establishing that

the clause should be set aside. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991).

       The existence of a valid forum-selection clause requires courts to adjust their forum non

conveniens analysis in three ways. Atl. Marine, 571 U.S. at 63.2 “First, the plaintiff’s choice of

forum merits no weight. Rather, as the party defying the forum-selection clause, the plaintiff bears

the burden of establishing that transfer to the forum for which the parties bargained is

unwarranted.” Id. Second, courts “must deem the private-interest factors to weigh entirely in favor

of the preselected forum.” Id. at 64. Accordingly, the analysis must only consider public interest

factors. Id. “[T]he practical result is that forum-selection clauses should control except in unusual

cases.” Id. at 64. Finally, “[t]he court in the contractually selected venue should not apply the law

of the transferor venue to which the parties waived their right.” Id. at 65-66 (footnote omitted).

       The Supreme Court’s determination that “a valid forum-selection clause [should be] given

controlling weight in all but the most exceptional cases,” Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 33 (1988) (Kennedy, J., concurring), stems, in part, from the recognition that these clauses

represent the parties’ ab initio agreement as to the most proper forum. Id. at 31; Atl. Marine, 571

U.S. at 62 (“When parties agree to a forum-selection clause, they waive the right to challenge a

preselected forum as inconvenient or less convenient for themselves or their witnesses, or for their

pursuit of the litigation.”); M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 16-17 (1972).

       In considering a motion to dismiss for forum non conveniens, a court must accept the facts

in the plaintiff’s complaint as true, “to the extent they are uncontroverted by the defendants’

affidavits.” S & Davis Int’l, Inc. v. Republic of Yemen, 218 F.3d 1292, 1303 (11th Cir. 2000)



2
 Although determined in the context of a motion to transfer pursuant to 28 U.S.C. § 1404(a), the Supreme
Court expressly noted that these “same standards should apply to motions to dismiss for forum non
conveniens in cases involving valid forum-selection clauses.” Atl. Marine, 571 U.S. at 66 n.8.

                                                   8
                                                             Case No. 19-cv-22462-BLOOM/Louis


(quoting Taylor v. Phelan, 912 F.2d 429, 431 (10th Cir. 1990) (per curiam)); Delong Equip. Co.

v. Washington Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988) (citing Black v. Acme

Markets, Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977)). In ruling on a motion to dismiss for forum

non conveniens, a court may “consider matters outside the pleadings if presented in proper form

by the parties.” MGC Commc’ns, Inc. v. BellSouth Telecomms., Inc., 146 F. Supp. 2d 1344, 1349

(S.D. Fla. 2001); see also Grp. CG Builders & Contractors v. Cahaba Disaster Recovery, LLC,

534 F. App’x 826, 829-30 (11th Cir. 2013) (affidavit in support of motion to dismiss for forum

non conveniens properly considered). “When affidavits conflict, the court is inclined to give

greater weight to the plaintiff’s version of the [] facts and to construe such facts in the light most

favorable to the plaintiff.” Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir.

1990) (citing Delong Equip. Co., 840 F.2d at 845).

       In analyzing the application of a forum-selection clause, courts must determine whether

the clause is valid and whether the claim at issue falls within the scope of the clause — by looking

to the language of the clause itself. See Bah. Sales Assoc., LLC v. Byers, 701 F.3d 1335, 1340 (11th

Cir. 2012) (“To determine if a claim falls within the scope of a clause, we look to the language of

the clause.”). If a court concludes that a valid and enforceable forum-selection clause exists, it

must apply the Supreme Court’s modified forum non conveniens analysis and assess (1) whether

an adequate alternative forum is available, and (2) whether the public factors weigh in favor of

dismissal. Atl. Marine, 571 U.S. at 63-65; GDG Acquisitions, LLC, 749 F.3d at 1028; Pappas, 585

F. App’x at 965.

III.   DISCUSSION

       In their Motion, Defendants first argue that the Complaint should be dismissed under the

doctrine of forum non conveniens because Plaintiff agreed to a binding, valid, and enforceable



                                                  9
                                                            Case No. 19-cv-22462-BLOOM/Louis


forum-selection clause requiring that he litigate this action in TCI. Plaintiff, on the other hand,

contends that his FDUTPA and unjust enrichment claims are beyond the scope of the forum-

selection clause. Moreover, Plaintiff argues that if the forum-selection clause does apply, it is

invalid and unenforceable, and that the forum non conveniens factors do not warrant dismissal.

The Court will consider each argument in turn.

   A. Validity of the Forum-Selection Clause

       First, the Court must determine whether the forum-selection clause at issue is valid.

“Forum-selection clauses are presumptively valid and enforceable unless the plaintiff makes a

‘strong showing’ that enforcement would be unfair or unreasonable under the circumstances.”

Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009) (citing Shute, 499 U.S.

at 593-95). Further, “the policy considerations for affording forum-selection clauses a presumption

of validity in the context of freely negotiated agreements apply equally to form contracts drafted

by cruise ships and resorts.” Sun Tr. Bank v. Sun Int’l Hotels, Ltd., 184 F. Supp. 2d 1246, 1257

(S.D. Fla. 2001) (citing Shute, 499 U.S. at 593). The only difference is that “forum-selection

clauses contained in form passage contracts are subject to judicial scrutiny for fundamental

fairness.” Shute, 499 U.S. at 595.

       A forum-selection clause will be found unreasonable under the circumstances, and thus

unenforceable, only where: (1) its formation was induced by fraud or overreaching; (2) the plaintiff

would be deprived of their day in court because of inconvenience or unfairness; (3) the chosen law

would deprive the plaintiff of a remedy; or (4) enforcement of the provision would contravene a

strong public policy. Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1296 (11th Cir.

1998) (citing Shute, 499 U.S. at 594-95; M/S Bremen, 407 U.S. at 15-18).




                                                 10
                                                                    Case No. 19-cv-22462-BLOOM/Louis


        Plaintiff’s Response does not clearly set forth which of these factors he is asserting. On the

one hand, the Response notes that “[t]he first, second, and third of these factors support

invalidation.” ECF No. [40] at 6. On the other hand, Plaintiff seemingly argues that the first, third,3

and fourth factors support invalidation in the substantive text of his Response. Id. at 6-9.

Furthermore, the opinion that Plaintiff attaches to his first Notice of Supplemental Authority, ECF

No. [44], applies only to the fourth factor. Thus, in the interest of fully addressing each of the

parties’ arguments, the Court will analyze all four factors below. However, as Plaintiff appears to

have combined the arguments in his Response with regard to the second and third factors, the

Court will address these factors simultaneously.

        1. Fraud or Overreaching

        In determining whether a non-negotiated forum-selection clause should be invalidated due

to fraud or overreaching, courts first look at whether the clause was reasonably communicated to

the consumer. Krenkel, 579 F.3d at 1281. “A useful two-part test of ‘reasonable

communicativeness’ takes into account the clause’s physical characteristics and whether the

plaintiffs had the ability to become meaningfully informed of the clause and to reject its terms.”

Id. Plaintiff argues that the forum-selection clause should be invalidated due to fraud or

overreaching because, while he received the e-mailed Invoices containing a notice of the forum-

selection clause “buried”4 in the Terms & Conditions, he was never presented with the On Resort


3
  Plaintiff’s arguments regarding the third factor — that the chosen forum would deprive Plaintiff of a
remedy — address some issues that are relevant to the second factor — that Plaintiff would be deprived of
his day in court due to inconvenience or unfairness. See ECF No. [40] at 7-8.
4
  Plaintiff’s Response contains no arguments challenging the physical characteristics of the forum-selection
clause, aside from noting that it was “buried” in the Terms & Conditions attached to the Invoice e-mails.
ECF No. [40] at 6. To the extent Plaintiff attempts to call the physical characteristics into question here, the
Court notes that this passing reference is an insufficient attempt to do so. “A litigant who fails to press a
point by supporting it with pertinent authority, or by showing why it is sound despite a lack of supporting
authority or in the face of contrary authority, forfeits the point. [The court] will not do his research for him.”
Phillips v. Hillcrest Medical Ctr., 244 F.3d 790, 800 n.10 (10th Cir. 2001) (citation omitted).

                                                       11
                                                            Case No. 19-cv-22462-BLOOM/Louis


Guest Registration at check in on any of his stays at the TCI Resort. ECF No. [40] at 6. Thus,

Plaintiff contends that he was not able to become meaningfully informed and agree to the forum-

selection clause. Id.

       “In order to be enforceable, the forum-selection clause in a form contract must reasonably

warn the consumer that the terms and conditions are important matters affecting legal rights.” Sun

Tr. Bank, 184 F. Supp. 2d at 1259-60. “It is undisputed that Plaintiff received the language of the

forum-selection clause.” Aviation One of Fla., Inc. v. Clyde & Co., No. 6:13-cv-1243-Orl-41DAB,

2016 WL 4494459, at *4 (M.D. Fla. Aug. 26, 2016). The Invoices Plaintiff received in advance of

his departures included the following language: “IMPORTANT TERMS AND CONDITIONS

CONCERNING YOUR BOOKING THAT AFFECT YOUR LEGAL RIGHTS ARE

INCLUDED/ATTACHED AS AN IMAGE TO THIS E-MAIL – IF THE IMAGE IS NOT BEING

DISPLAYED, PLEASE ACCEPT THE IMAGE AND READ CAREFULLY PRIOR TO YOUR

ARRIVAL AT THE RESORT.” ECF No. [14-1] at 19. Further, these Invoices attached the Terms

& Conditions. Id. at 22. Thus, Plaintiff was clearly put on notice that his legal rights would be

affected by the documents attached to the Invoices well before he arrived at the TCI Resort for

check in, and courts have concluded that this advance receipt is sufficient. See Miyoung Son v.

Kerzner Int’l Resorts, Inc., No. 07-61171-CIV, 2008 WL 4186979, at *5 (S.D. Fla. Sept. 5, 2008)

(“Mrs. Son chose not to read the e-mails, but the e-mails provided sufficient notice of the forum

selection and choice of law clauses her family would be required to sign upon arrival at the Atlantis

Resort.”); see also Nash v. Kloster Cruise A/S, 901 F.2d 1565, 1567 (11th Cir. 1990) (holding that

the warning to “read the terms and conditions” provided reasonable notice).

       The Court is also unpersuaded by Plaintiff’s arguments that he did not have the opportunity

to become meaningfully informed of the forum-selection clause and to reject its terms with



                                                 12
                                                              Case No. 19-cv-22462-BLOOM/Louis


impunity because he was not presented with the clause at check in. Plaintiff visited the TCI Resort

on seven different occasions between 2013 and 2019. ECF No. [1] ¶ 7. He has received the Terms

& Conditions, which included the forum-selection clause, at least eighteen (18) times and has

signed the On Resort Guest Registration at check in on each of his stays. ECF No. [14-1] at 2-16.

Plaintiff’s “first visit gave [him] a reasonable opportunity to consider and reject the forum-

selection clause at issue,” on each of his following six stays. See Krenkel, 579 F.3d at 1282;

Horberg v. Kerzner Resorts Int’l Ltd., No. 07-20250-CIV, 2007 WL 7274825, at *3 (S.D. Fla.

Aug. 6, 2007) (enforcing a forum-selection clause on the basis that the plaintiffs had visited the

Atlantis resort on previous occasions and thus “had a reasonable opportunity to consider and reject

the forum selection clause”). Therefore, the Court concludes that the forum-selection clause was

reasonably communicated to Plaintiff and thus was not signed as a result of fraud or overreaching.

        2. Inconvenience or Unfairness and Deprivation of a Remedy

        Plaintiff argues that requiring this action to be litigated in TCI would deprive him of both

his day in court and of a remedy under FDUTPA because (1) TCI courts do not permit contingency

fees and often require parties bringing suit to post a bond; (2) jury trials and class actions are rare;

(3) TCI does not have a comparable cause of action under FDUTPA; and (4) judgments from TCI

courts do not have extra-territorial effect, thus preventing Plaintiff from forcing Defendants to

change their alleged unfair and deceptive business practices in the United States. Plaintiff therefore

argues that these factors, in combination, render TCI courts inadequate and unavailable.

        The Eleventh Circuit Court of Appeals has explained that to invalidate a forum-selection

clause on the ground that the plaintiff would be deprived of their day in court because of

inconvenience or unfairness, “a plaintiff must show that litigating ‘in the contractual forum will

be so gravely difficult and inconvenient that he will for all practical purposes be deprived of his



                                                  13
                                                             Case No. 19-cv-22462-BLOOM/Louis


day in court.’” Rucker v. Oasis Legal Fin., LLC, 632 F.3d 1231, 1237 (11th Cir. 2011). “The

financial difficulty that a party might have in litigating in the selected forum is not a sufficient

ground by itself for refusal to enforce a valid forum selection clause.” P&S Bus. Machs., Inc. v.

Canon USA, Inc., 331 F.3d 804, 807 (11th Cir. 2003). Likewise, any inconvenience the plaintiff

would suffer by being forced to litigate in the forum specified in the forum-selection clause was

foreseeable at the time of contracting. Rucker, 632 F.3d at 1237.

         Moreover, with regard to whether the chosen law would deprive the plaintiff of a remedy,

the Eleventh Circuit has held that it will not invalidate forum-selection clauses “simply because

the remedies available in the contractually chosen forum are less favorable than those available in

the courts of the United States. Instead, [courts should] declare unenforceable choice clauses only

when the remedies available in the chosen forum are so inadequate that enforcement would be

fundamentally unfair.” Lipcon, 148 F.3d at 1297 (citing Shute, 499 U.S. at 595; Roby v.

Corporation of Lloyd’s, 996 F.2d 1353, 1360-61 (2d Cir. 1993) (“In the absence of other

considerations, the agreement to submit to arbitration or the jurisdiction of the English courts must

be enforced even if that agreement tacitly includes the forfeiture of some claims that could have

been brought in a different forum.”); Riley v. Kingsley Underwriting Agencies, Ltd., 969 F.2d 953,

958 (10th Cir. 1992) (“The fact that an international transaction may be subject to laws and

remedies different and less favorable than those of the United States is not a valid basis to deny

enforcement, provided that the law of the chosen forum is not inherently unfair.”)). A forum is

considered adequate if it “provides for litigation of the subject matter of the dispute and potentially

offers redress for plaintiff’s injuries.” King v. Cessna Aircraft Co., 562 F.3d 1374, 1382 (11th Cir.

2001).




                                                  14
                                                            Case No. 19-cv-22462-BLOOM/Louis


       Through the information and affidavits submitted in the parties’ briefing and the arguments

presented at the Hearing, it is evident that Plaintiffs have not established that their remedy would

be “altogether lost” in litigating this action in TCI. See Gordon v. Sandals Resorts Int’l, Ltd., No.

19-22677-CIV, 2019 WL 5742155, at *3 (S.D. Fla. Nov. 5, 2019); Lisa, S.A. v. Gutierrez Mayorga,

441 F. Supp. 2d 1233, 1238 (S.D. Fla. 2006), aff’d, 240 F. App’x 822 (11th Cir. 2007) (concluding

that Guatemala is an adequate forum even though the plaintiff could not assert its RICO claim

because it would not be deprived of all remedies). Notably, Plaintiff’s arguments that class actions

and jury trials are unavailable lack support. Rather, the affidavits both parties submitted on behalf

of attorneys in TCI note that, although rare, these mechanisms are available in TCI courts. See

ECF No. [14-2] at ¶¶ 14-15 (discussing the availability of jury trials and group litigation for

collective redress in TCI courts); ECF No. [40-2] ¶¶ 10-11 (same). The Plaintiff’s argument

regarding the lack of a contingency fee recovery has been squarely addressed by the Eleventh

Circuit in Magnin v. Teledyne Continental Motors, 91 F.3d 1424, 1430 (11th Cir. 1996):

                As cherished as trial by jury is in our law, and as cherished as contingency
       fee arrangements have become to some plaintiffs and their attorneys, Magnin has
       not cited us to any Supreme Court or court of appeals decision giving such
       considerations substantial weight in forum non conveniens analysis. The argument
       is particularly weak in regard to contingency fees. In Coakes v. Arabian American
       Oil Co., 831 F.2d 572, 576 (5th Cir. 1987), the Fifth Circuit held that the ban against
       contingency fees in England should not significantly influence the forum non
       conveniens determination, and observed that, “[i]f the lack of a contingent fee
       system were held determinative, then a case could almost never be dismissed
       because contingency fees are not allowed in most forums.” The same is pretty much
       true of trial by jury. As the Supreme Court noted in [Piper Aircraft Co. v. Reyno,
       454 U.S. 235, 252 n.18 (1981),] “jury trials are almost always available in the
       United States, while they are never provided in civil law jurisdictions,” and “[e]ven
       in the United Kingdom, most civil actions are not tried by a jury.” Yet, there are
       numerous decisions dismissing cases in favor of a civil law jurisdiction forum, and
       in favor of the United Kingdom as a forum.

Id. at 1430. Thus, the Court finds Plaintiff’s arguments regarding the lack of contingency fees and

jury trials in TCI unavailing.


                                                 15
                                                            Case No. 19-cv-22462-BLOOM/Louis


       Further, the Eleventh Circuit has repeatedly rejected the argument that a forum-selection

clause should be invalidated based on the financial difficulty of litigating an action in the

preselected forum due to the lack of contingency fees and the potential imposition of a bond in

that forum. Rucker, 632 F.3d at 1237 (“[T]he financial difficulty that a party might have in

litigating in the selected forum is not a sufficient ground by itself for refusal to enforce a valid

forum-selection clause.” (quoting P&S Bus. Machs., Inc., 331 F.3d at 807)); Gordon, 2019 WL

5742155, at *4 (noting that “the unavailability of contingency fees does not invalidate a forum

selection clause even if their unavailability would make it impossible for Gordon to bring a class

action” (citing Giglio v. Sub. s.n.c v. Carnival Corp., No. 12-21680-CIV, 2012 WL 4477504, at

*8 (S.D. Fla. Sept. 26, 2012) (collecting cases) (“Decisions in this district and elsewhere have

found that the lack of class action procedures in a forum does not render that forum inadequate.”),

aff’d, 523 F. App’x 651 (11th Cir. 2013))). Any inconvenience that the party might suffer from

being forced to litigate their claims in the selected forum “was foreseeable at the time of

contracting. In that circumstance, a plaintiff must show that litigating ‘in the contractual forum

will be so gravely difficult and inconvenient that he will for all practical purposes be deprived of

his day in court.’” Rucker, 632 F.3d at 1237 (quoting M/S Bremen, 407 U.S. at 17-18). Plaintiff

has failed to establish that the financial difficulty here would, for all practical purposes, deprive

him of his day in court. As such, the Court concludes that this alleged financial difficulty does not

render the forum-selection clause unenforceable.

       Plaintiff’s arguments with regard to the deprivation of his remedies under FDUTPA are

equally unpersuasive. The affidavits and arguments presented at the Hearing establish that TCI

provides comparable alternative avenues of relief through common law tort and contract actions.

ECF No. [14-2] ¶ 24. In addition, Plaintiff may still pursue his unjust enrichment claim in TCI,



                                                 16
                                                               Case No. 19-cv-22462-BLOOM/Louis


along with other equitable remedies. See ECF No. [1-3] (asserting claim for unjust enrichment).

Thus, it is clear that Plaintiff’s remedies would not be “altogether lost,” and “the possibility of

Plaintiff being deprived of some relief is not sufficient to find that the [foreign] forum is

inadequate.” Gordon, 2019 WL 5742155, at *3 (quoting Lisa, S.A., 441 F. Supp. 2d at 1238).

Plaintiff presents no legal support for the argument that the combination of all of these factors

renders TCI inadequate. Further, the inability to assert a FDUTPA claim in TCI does not render a

forum-selection clause unenforceable. Republic of Panama v. BCCI Holdings (Luxembourg) S.A.,

119 F.3d 935, 951-52 (11th Cir. 1997) (“[T]he Supreme Court explicitly rejected the contention

that dismissal should be barred solely because of the possibility of an unfavorable change in law.

Only when the remedy provided by the alternative forum is so clearly inadequate or unsatisfactory

that it is no remedy at all, [will] the unfavorable change in law . . . be given substantial

weight. . . . Thus, for example, dismissal would not be appropriate where the alternative forum

does not permit litigation of the subject matter of the dispute. . . . [A] plaintiff’s inability to assert

a RICO claim in the foreign forum does not preclude forum non conveniens dismissal.” (citations

omitted) (internal quotation marks omitted)); Lipcon, 148 F.3d at 1297 (“We will not invalidate

choice clauses, however, simply because the remedies available in the contractually chosen forum

are less favorable than those available in courts in the United States.”).

        Notably, the district court in Gordon, which Defendants submitted to the Court in their

Notice of Supplemental Authority, ECF No. [50], recently concluded that TCI was an adequate

alternative forum to bring the plaintiff’s class FDUTPA and unjust enrichment claims. 2019 WL

5742155, at *3. Specifically, the Gordon court declined to invalidate an identical forum-selection

clause to the one at issue because plaintiff had the ability to litigate her claim and seek redress

through TCI courts. Id. In doing so, the Gordon court relied on another recent case out of the



                                                   17
                                                              Case No. 19-cv-22462-BLOOM/Louis


Southern District, noting that “United States Magistrate Judge Torres recently found that the Turks

and Caicos provides an adequate alternative forum for the plaintiffs to bring a [FDUTPA] claim

because the plaintiffs did not show that they would be ‘deprived of any remedy’ or ‘treated

unfairly’ in the Turks and Caicos.” Id. (citing Regent Grand Mgmt. Ltd. v. Tr. Hospitality LLC,

No. 18-21445-CIV, 2019 WL 1112553, at *11 (S.D. Fla. Jan. 9, 2019) (Torres, J.) (case voluntarily

dismissed before Judge Williams adopted R&R)). The court in Regent Grant Management Limited

also concluded that TCI was an adequate alternative forum for the plaintiffs to assert a FDUTPA

claim, among others, because TCI law recognized similar causes of action and the plaintiffs

“presented no evidence that [their] remedy would be ‘altogether lost’ in the instant action, and the

possibility of Plaintiff[s] being deprived of some relief is not sufficient to find that the [TCI] forum

is inadequate.” Regent Grand Mgmt. Ltd., 2019 WL 1112553, at *11 (quoting Lisa, S.A., 441 F.

Supp. 2d at 1238); see Republic of Panama, 119 F.3d at 952 (“Accordingly, the three circuits that

have considered this issue have concluded that a plaintiff’s inability to assert a RICO claim in the

foreign forum does not preclude forum non conveniens dismissal”). The Court agrees with the

reasoning in Gordon and Regent Grand Management Limited and concludes that TCI is an

adequate alternative forum for Plaintiff in this case to assert his class FDUTPA and unjust

enrichment claims. Accordingly, Plaintiff has failed to establish that the forum-selection clause

should be invalidated because enforcing the clause would deprive him of his day in court or of a

remedy.

        3. Public Policy

        Finally, a forum-selection clause may be invalidated if “enforcement of the clause would

contravene public policy.” Krenkel, 579 F.3d at 1281. “Public policy is an amorphous

concept. . . . Accordingly, it has been held that the delicate and undefined power of courts to



                                                  18
                                                            Case No. 19-cv-22462-BLOOM/Louis


declare a contract void as contravening public policy should be exercised with great caution, and

only in cases free from substantial doubt.” Davis v. Oasis Legal Fin. Operating Co., 936 F.3d

1174, 1178 (11th Cir. 2019).

       Plaintiff argues that the forum-selection clause should be invalidated because enforcement

of the clause would contravene Florida’s strong public policy against deceptive and unfair business

practices. ECF No. [40] at 8-9. Plaintiff filed a Notice of Supplemental Authority, ECF No. [44],

arguing that the Eleventh Circuit’s recent opinion in Davis compels invalidating the forum-

selection clause in this case. In Davis, the Eleventh Circuit invalidated a forum-selection clause

because the clause violated Georgia’s clear public policy prohibiting out-of-state forum-selection

clauses in lending agreements. Id. at 1177-79. In invalidating the forum-selection clause, the Davis

Court looked to an explicit statutory prohibition on out-of-state forum-selection clauses in lending

agreements and a subsequent Georgia Supreme Court case holding that these clauses contravened

Georgia’s “clear public policy.” Id. at 1179. However, the Court specifically noted that the

“decision to invalidate the forum selection clause in [Davis] depend[ed] entirely on Georgia law,”

which clearly established Georgia’s intent to stop payday lenders from skirting Georgia laws

through the use of out-of-state forum-selection clauses. Id. at 1179, 1181 n.5. “Likewise, the

decision here will depend on whether Florida has established a clear policy against the use of forum

selection clauses to avoid the litigation of [FDUTPA] claims in Florida courts.” Gordon, 2019 WL

5742155, at *4.

       Gordon is particularly informative on the issue of whether the enforcement of forum-

selection clauses violates Florida’s public policy interests under FDUTPA. 2019 WL 5742155, at

*4-5. Specifically, the Gordon court explained:

               Florida has a muddled public policy regarding whether a forum selection
       clause should be enforced against a plaintiff bringing a [FDUTPA] claim. Unlike

                                                  19
                                                               Case No. 19-cv-22462-BLOOM/Louis


        the Georgia [statute in Davis, FDUTPA] is silent on the issue of forum selection
        clauses. Fla. Stat. § 501.201, et seq. The Florida courts have conflicting holdings
        regarding when and if a forum selection clause is enforceable against a [FDUTPA]
        claim.

Id. at *4; see id. at *4-5 (discussing the conflicting holdings across Florida courts on whether

forum-selection clauses are enforceable against FDUTPA claims). “Unlike the Georgia public

policy in Davis which was ‘built on a solid foundation,’ the Florida public policy is not clear and

the courts articulate conflicting policies regarding the application of forum selection clauses to

FDUPTA claims and class action claims.” Id. at *5 (citing Davis, 936 F.3d at 1178). Therefore, as

in Gordon, the Court declines to find that enforcement of the forum-selection clause at issue here

would contravene Florida’s public policy.

    B. Scope of the Forum-Selection Clause

        Next, the Court must determine whether Plaintiff’s claims fall within the scope of the

forum-selection clause. See generally Emerald Grande, Inc. v. Junkin, 334 F. App’x 973, 976

(11th Cir. 2009). “In any case involving a forum-selection clause, the court must determine the

scope of the clause and whether it covers the particular claims asserted.” Landau v. Jaffa, No. 18-

60772-CIV, 2018 WL 4778426, at *4-5 (S.D. Fla. July 19, 2018) (Seltzer, J.) (citing Dublicom

Ltd. v. Nat’l Merch. Ctr., No. 10-24563-Civ, 2011 WL 13223556, at *3 (S.D. Fla. Mar. 15, 2011))

(case voluntarily dismissed before Judge Gayles adopted R&R). “‘[I]t is inappropriate . . . to

depend solely on the legal labels used by the plaintiff to decide if his case arises out of the contract’

when determining whether a forum-selection clause governs its claims.” Oribe Hair Care, LLC v.

Canales, No. 17-cv-20148, 2017 WL 2059582, at *4 (S.D. Fla. May 15, 2017) (quoting Phillips

v. Audio Active Ltd., 494 F.3d 378, 388 (2d Cir. 2007)). “Instead, when ascertaining the

applicability of a contractual provision to particular claims, [courts must] examine the substance

of those claims, shorn of their labels.” Id. at *4 (quoting Phillips, 494 F.3d at 388).


                                                   20
                                                              Case No. 19-cv-22462-BLOOM/Louis


       Thus, the court must assess “the relationship of the claim in question to the contract

containing the forum-selection clause, among other considerations.” Asenov v. Sliversea Cruises,

Ltd., No. 11-62360-CIV, 2012 WL 1136980, at *4 (S.D. Fla. Mar. 28, 2012). To determine

whether the claim or relationship at issue falls within the scope of a forum-selection clause, courts

must look to the language of the clause itself. Byers, 701 F.3d at 1340. “Under general contract

principles, the plain meaning of a contract’s language governs its interpretation.” Slater v. Energy

Servs. Grp. Int’l, Inc., 643 F.3d 1326, 1330 (11th Cir. 2011) (citing Belize Telecom, Ltd. v. Gov’t

of Belize, 528 F.3d 1298, 1307 & n.11 (11th Cir. 2008)).

       Where a clause refers to claims or actions “arising under or in connection with” the

contract, the clause is taken to include “all causes of action arising directly or indirectly from the

business relationship evidenced by the contract.” Stewart Org., Inc. v. Ricoh Corp., 810 F.2d 1066,

1070 (11th Cir. 1987) (emphasis added), aff’d, 487 U.S. 22 (“Ricoh Corp.”); see also Vernon v.

Stabach, No. 13-62378-CIV, 2014 WL 1806861, at *4 (S.D. Fla. May 7, 2014) (“[W]here the

contracts at issue contain a broad forum-selection clause applying to ‘any suit arising out of or in

connection with’ an agreement, federal courts have had no trouble finding statutory and tort claims

arising directly or indirectly from the relationship evidenced by the contract to fall within the scope

of the clause.” (citations omitted)). A claim “relates to” a contract when “the dispute occurs as a

fairly direct result of the performance of contractual duties.” Telecom Italia, SpA v. Wholesale

Telecom Corp., 248 F.3d 1109, 1116 (11th Cir. 2001). However, a but-for relationship between

the claims and the contract at issue, while indicative, does not necessarily mean the claims “relate

to” the contract. Byers, 701 F.3d at 1341. “The Eleventh Circuit has indicated that a claim is more

likely to be ‘related to’ a contract when that contract is ‘the central document in the parties'

relationship.’” Espie v. Washington Nat. Ins. Co., No. 2:14cv6-MHT, 2014 WL 2921022, at *6



                                                  21
                                                                  Case No. 19-cv-22462-BLOOM/Louis


(M.D. Ala. June 27, 2014) (quoting Int’l Underwriters AG v. Triple I: Int’l Investments, Inc., 533

F.3d 1342, 1347 (11th Cir. 2008)).

        As an initial matter, there are two applicable forum-selection clauses in the instant case,

both of which Plaintiff argues do not apply to his class FDUTPA claims. The first forum-selection

clause at issue, Clause 17.B., states, in relevant part, “ANY CLAIMS WHATSOEVER ARISING

FROM, IN CONNECTION WITH, OR INCIDENTAL TO ANY PERSONAL INJURY,

ILLNESS OR DEATH . . . SHALL BE LITIGATED SOLELY AND EXCLUSIVELY IN THE

COURTS OF THE COUNTRY IN WHICH THE HOTEL IS PHYSICALLY LOCATED.” ECF

No. [14-1] at 22. However, Defendants make no argument in their Reply to address Plaintiff’s

contention that his claims are outside the scope of Clause 17.B. See ECF No. [41] at 6-8

(addressing whether Plaintiff’s claims fall within the scope of the forum-selection clause).

Nonetheless, the Court need not address Clause 17.B.’s applicability because, as explained below,

Plaintiff’s claims fall within the scope of the second forum-selection clause at issue here — i.e.,

Clause 17.C.

        Clause 17.C. states that the exclusive forum for “any and all claims . . . in connection with

or in any way incident or related to the undersigned Guest’s (or Guests’) stay at the hotel/resort”

shall be “the courts of the country in which the Resort is physically located.”5 ECF No. [14-1] at

22 (emphasis added). Specifically, Plaintiff argues that Clause 17.C.’s language does not include

the class FDUTPA and unjust enrichment claims because they are not related to Plaintiff’s stay.

ECF No. [40] at 3-6. Thus, the Court must address whether Plaintiff’s claims in this action fall


5
  The language of the forum-selection clause provided in the On Resort Guest Registration is virtually
identical to the language of Clause 17.C. provided in the Terms & Conditions. Compare ECF No. [14-1] at
26, with id. at 22. The only difference between the language in these two clauses is that Clause 17.C. refers
to the applicable forum as “the courts of the country in which the Resort is physically located,” id., whereas
the On Resort Guest Registration clause specifies the applicable forum as “the courts of Turks And Caicos,”
id. at 26.

                                                     22
                                                             Case No. 19-cv-22462-BLOOM/Louis


within the scope of Clause 17.C. See Byers, 701 F.3d at 1340 (“To determine if a claim falls within

the scope of a clause, we look to the language of the clause.”).

       The Eleventh Circuit has held that “arising under or in connection with” language in a

forum-selection clause should be interpreted to “include[] all causes of action arising directly or

indirectly from the business relationship evidenced by the contract,” Ricoh Corp., 810 F.2d at

1070, including tort claims. See Slater, 634 F.3d at 1330-31; see also Stiles, 637 F. App’x at 560

(citing Coastal Steel Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d 190, 203 (3d Cir. 1983)

(finding that tort claims are covered by a forum-selection clause when the claims “ultimately

depend on the existence of a contractual relationship” between the parties), overruled on other

grounds, Lauro Lines v. Chasser, 490 U.S. 495 (1989)).

       Clause 17.C. requires the parties to submit to the jurisdiction of TCI courts for “any and

all claims . . . in connection with” Plaintiff’s stay at the TCI Resort “or in any way incident or

related to” Plaintiff’s stay. ECF No. [14-1] at 22. Plaintiff’s claims regarding his purchase of a

vacation package booking his stay at the TCI Resort, and Defendants’ alleged improper retention

of some taxes paid by Plaintiff in connection with booking his stay at the resort, “aris[e] directly

or indirectly” from his stay at the resort. Ricoh Corp., 810 F.2d at 1070. The improper allocation

of Plaintiff’s payment remitted to secure his stay at the resort is “in connection with or in any way

incident or related to” that stay. See Gordon, 2019 WL 5742155, *5; Vernon, 2014 WL 1806861,

at *4 (“[W]here the contracts at issue contain a broad forum-selection clause applying to ‘any suit

arising out of or in connection with’ an agreement, federal courts have had no trouble finding

statutory and tort claims arising directly or indirectly from the relationship evidenced by the

contract to fall within the scope of the clause.” (citations omitted)). As such, the Court concludes

that Plaintiff’s claims fall within the scope of Clause 17.C.



                                                 23
                                                            Case No. 19-cv-22462-BLOOM/Louis


   C. Forum Non Conveniens Analysis

       Finally, if a valid, applicable, and enforceable forum-selection clause exists, the Court must

conduct a forum non conveniens analysis. Pappas, 585 F. App’x at 965. “[A] valid forum-selection

clause [should be] given controlling weight in all but the most exceptional cases.” Stewart Org.,

Inc., 487 U.S. at 33 (Kennedy, J., concurring). “‘Only under extraordinary circumstances unrelated

to the convenience of the parties’ should a court decline to enforce a forum-selection clause.”

Stiles, 637 F. App’x at 562 (quoting Atl. Marine, 571 U.S. at 62).

       Generally, “[t]o obtain dismissal for forum non conveniens, ‘the moving party must

demonstrate that (1) an adequate alternative forum is available, (2) the public and private factors

weigh in favor of dismissal, and (3) the plaintiff can reinstate his suit in the alternative forum

without undue inconvenience or prejudice.’” GDG Acquisitions, LLC, 749 F.3d at 1028 (quoting

Leon v. Millon Air, Inc., 251 F.3d 1305, 1310-11 (11th Cir. 2001)). “The calculus changes,

however, when the parties’ contract contains a valid forum-selection clause,” Atl. Marine, 571

U.S. at 63, because “a valid forum-selection clause [should be] given controlling weight in all but

the most exceptional cases,” Stewart Org., Inc., 487 U.S. at 31, 33 (Kennedy, J., concurring).

       Therefore, if a court concludes that a valid and enforceable forum-selection clause exists,

it must apply the Supreme Court’s modified forum non conveniens analysis and assess (1) whether

an adequate alternative forum is available; and (2) whether the public factors weigh in favor of

dismissal. Atl. Marine, 571 U.S. at 63-65; GDG Acquisitions, LLC, 749 F.3d at 1028. Further, “[a]

binding forum-selection clause requires the court to find that the forum non conveniens private

factors entirely favor the selected forum.” GDG Acquisitions, LLC, 749 F.3d at 1029. The Supreme

Court explained that when a valid and enforceable forum-selection clause exists, the plaintiff bears

the burden of establishing that dismissal is unwarranted. Atl. Marine, 571 U.S. at 63-64.



                                                24
                                                                  Case No. 19-cv-22462-BLOOM/Louis


        [T]he plaintiff’s choice of forum merits no weight. Rather, as the party defying the
        forum-selection clause, the plaintiff bears the burden of establishing that transfer
        to the forum for which the parties bargained is unwarranted. Because plaintiffs are
        ordinarily allowed to select whatever forum they consider most advantageous
        (consistent with jurisdictional and venue limitations), we have termed their
        selection the “plaintiff’s venue privilege.” But when a plaintiff agrees by contract
        to bring suit only in a specified forum — presumably in exchange for other binding
        promises by the defendant — the plaintiff has effectively exercised its “venue
        privilege” before a dispute arises. Only that initial choice deserves deference, and
        the plaintiff must bear the burden of showing why the court should not transfer the
        case to the forum to which the parties agreed.[6]

Id. (emphasis added) (footnote omitted) (citation omitted). Here, because there is a valid and

enforceable forum-selection clause, the Court must apply the modified Atlantic Marine analysis.

        1. Adequate Alternative Forum

        The first part of this modified forum non conveniens analysis requires the Court to

determine whether an adequate and available alternative forum exists. “An alternative forum is

‘available’ to the plaintiff when the foreign court can assert jurisdiction over the litigation sought

to be [dismissed].” Leon, 251 F.3d at 1311. “A foreign forum is adequate when the parties will not

be deprived of all remedies or treated unfairly, even though they may not enjoy the same benefits

as they might receive in an American court.” Gordon, 2019 WL 5742155, at *6 (citing Piper

Aircraft Co., 454 U.S. at 254 n.22). In addition, an adequate alternative forum exists when the

defendant is “amenable to process” in the foreign forum. Piper Aircraft Co., 454 U.S. at 254 n.22.

        Nevertheless, dismissal may be improper where “the remedy provided by the alternative

forum is so clearly inadequate or unsatisfactory that it is no remedy at all.” Id. at 254. Thus, to



6
  It is worth noting that, both in the Response and during arguments at the Hearing, Plaintiff stated that
Defendants bear the burden of establishing that the case should be dismissed pursuant to the forum non
conveniens analysis. See, e.g., ECF No. [40] at 10. This position is a misstatement of the law; under Atlantic
Marine, once established, the existence of a valid forum-selection clause governing the claims at issue shifts
the burden from the party seeking dismissal to the non-movant to establish that dismissal is improper. 571
U.S. at 63. Thus, Plaintiff bears the burden in the instant case of establishing that dismissal in favor of the
agreed-upon forum is unwarranted. Id. at 63-64.

                                                      25
                                                              Case No. 19-cv-22462-BLOOM/Louis


constitute an adequate forum, the alternative forum must offer at least some relief. Leon, 251 F.3d

at 1311. However, “[a]n adequate forum need not be a perfect forum.” Satz v. McDonnell Douglas

Corp., 244 F.3d 1279, 1282 (11th Cir. 2001). “While ‘[s]ome inconvenience to litigants does not

indicate that a forum is inadequate, courts have said that extreme amounts of partiality or

inefficiency may render the alternative forum inadequate.” Leon, 251 F.3d at 1312 (quoting Satz,

244 F.3d at 1283). Nonetheless, the forum will be found adequate unless “the plaintiff has

substantiated his allegations of serious corruption or delay.” Id. “Moreover, courts are loathe to

hold that other forums are inadequate.” Miyoung Son, 2008 WL 4186979, at *7 (citing Leon, 251

F.3d at 1312). Although a preselected forum could pose substantial logistical and financial

problems, the forum will only be deemed inadequate once Plaintiff makes “a sufficient showing

that such problems would preclude the fair and reasonably expeditious adjudication of the . . .

issues presented by the pending case.” Leon, 251 F.3d at 1314; Lisa, S.A., 441 F. Supp. 2d at 1238.

Here, UVI and SRI consent to jurisdiction in TCI, ECF No. [14] at 20, and, as discussed above,

TCI is a jurisdiction that could provide Plaintiff relief for his FDUTPA and unjust enrichment

claims.

          Plaintiff also argues that TCI is an inadequate alternative forum because (1) TCI previously

had issues with widespread corruption; (2) TCI is too financially dependent on the tourism revenue

generated from Defendants’ resorts, thus increasing the risk that Plaintiff will not receive a fair

hearing; and (3) Defendants have historically received favorable treatment in TCI, which makes it

unlikely that Plaintiff will receive justice litigating this case there. ECF No. [40] at 10-11.

However, as noted above, “courts are loathe to hold that other forums are inadequate.” Miyoung

Son, 2008 WL 4186979, at *7. Further, unless “the plaintiff has substantiated his allegations of

serious corruption or delay,” the Court will conclude that TCI is an adequate alternative forum.



                                                  26
                                                              Case No. 19-cv-22462-BLOOM/Louis


Leon, 251 F.3d at 1312. Here, Plaintiff supports his claims of corruption in TCI with news articles

from 2009 and 2013 regarding TCI’s likely bias in favor of Defendants. ECF No. [40] at 10-11.

Yet, Plaintiff makes no “sufficient showing” that these historical problems with corruption in TCI

continue today such that they “would preclude the fair and reasonably expeditious adjudication of

the . . . issues presented by the pending case.” Leon, 251 F.3d at 1314. Likewise, this Court’s

conclusion is further supported by the fact that two courts in the Southern District of Florida have

recently concluded that TCI is an adequate alternative forum. See Gordon, 2019 WL 5742155, at

*3 (concluding that TCI is an available and adequate alternative forum that can provide relief for

plaintiff’s class FDUTPA claims); Regent Grand Mgmt. Ltd., 2019 WL 1112553, at *11

(concluding that TCI was an adequate alternative forum for a FDUTPA claim because plaintiffs

failed to show that they would be “deprived of any remedy” or “treated unfairly” in TCI).

       As such, Plaintiff has failed to sufficiently substantiate his allegations of corruption in TCI.

Further, given the consistent conclusions in Gordon and Regent Grand Management Limited that

TCI is an adequate and available alternative forum when examining similar FDUTPA and unjust

enrichment claims as those at issue here, this Court concludes that TCI is an adequate and available

alternative forum that would provide Plaintiff with sufficient relief.

       2. Private and Public Interest Factors

       As Atlantic Marine explains, when a valid and enforceable forum-selection clause exists,

courts conducting the modified forum non conveniens analysis “should not consider arguments

about the parties’ private interests” because “[w]hen parties agree to a forum-selection clause, they

waive the right to challenge the preselected forum as inconvenient or less convenient for

themselves or their witnesses, or for their pursuit of the litigation.” Id. at 64. Instead, Plaintiff’s

agreement to the forum-selection clause means that “the private-interest factors [] weigh entirely



                                                  27
                                                             Case No. 19-cv-22462-BLOOM/Louis


in favor of the preselected forum” — namely, TCI. Id. “Whatever ‘inconvenience’ [Plaintiff]

would suffer by being forced to litigate in the contractual forum as [he] agreed to do was clearly

foreseeable at the time of contracting.” M/S Bremen, 407 U.S. at 17-18.

       Accordingly, the only factors relevant to whether Plaintiff has met his burden under the

modified forum non conveniens analysis are the public interest factors. Pappas, 585 F. App’x at

967. Furthermore, because the public interest factors “will rarely defeat a transfer motion, the

practical result is that forum-selection clauses should control except in unusual cases.” Atl. Marine,

571 U.S. at 64. These public interest factors include:

       the administrative difficulties flowing from court congestion; the “local interest in
       having localized controversies decided at home”; the interest in having the trial of
       a diversity case in a forum that is at home with the law that must govern the action;
       the avoidance of unnecessary problems in conflict of laws, or in the application of
       foreign law; and the unfairness of burdening citizens in an unrelated forum with
       jury duty.

Piper Aircraft Co., 454 U.S. at 241 n.6 (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09

(1947)).

       The administrative difficulties flowing from court congestion generally are accorder little

or no weight in the forum non conveniens analysis. See Morse v. Sun Int’l Hotels Ltd., No. 98-

7451-Civ, 2001 WL 34874967, at *6 (S.D. Fla. Feb. 26, 2001). Nonetheless, the Southern District

of Florida has one of the busiest dockets in the United States, thus weighing in favor of dismissal.

       Turning to the local interest in having localized controversies decided at home and the

unfairness of burdening citizens in an unrelated forum with jury duty, the Court concludes that

these factors weigh in favor of dismissal. “The Eleventh Circuit has long held that jury duty is a

burden that ought not to be imposed upon the people of a community which has no relation to the

litigation. However, the burden of jury duty is a lesser weighted factor.” Van Hoy v. Sandals

Resorts Int’l, Ltd., No. 11-24580-CIV, 2013 WL 1192316, at *12 (S.D. Fla. Mar. 22, 2013)


                                                 28
                                                              Case No. 19-cv-22462-BLOOM/Louis


(citations omitted) (internal quotation marks omitted). TCI is heavily dependent on the tourism

from Sandals Resorts and thus “has a strong interest in adjudicating claims that arose from the

tourism activities of the Plaintiff[].” Gordon, 2019 WL 5742155, at *6. The events in question in

the instant action did not primarily occur in Florida such that it has a “local interest in adjudicating

a localized controvers[y].” Piper Aircraft Co., 454 U.S. at 241 n.6. Instead, the primary connection

to Florida is that UVI “heavily markets” its vacation packages in Florida, that UVI has its principal

place of business in Florida, and that future unnamed class action participants may be Florida

residents. ECF No. [40] at 12, 15; see Beaman v. Maco Caribe, Inc., 790 F. Supp. 2d 1371, 1380

(S.D. Fla. 2011) (“Florida’s interest is minimal, due to its attenuated connection with the

circumstances of this case; the only apparent connection to Florida is a single defendant’s

incorporation in this state.”); Regent Grand Mgmt. Ltd., 2019 WL 1112553, at *14 (“this dispute’s

connection with Florida is attenuated and a South Florida jury would [] have little interest in a case

which concerns disputes between numerous individuals with connections to the TCI”). Therefore,

these factors weigh in favor of dismissal.

        Next, the interest in having a trial in a forum that is at home with the governing law and

the interest in avoiding unnecessary problems with conflict of laws or with the application of

foreign law both weigh in favor of litigating this action in TCI. Given the governing and

enforceable choice of law provision in the instant case, TCI law governs the parties’ dispute here.

See Lipcon, 148 F.3d at 1295 (noting that “choice-of-law clauses ‘are presumptively valid where

the underlying transaction is fundamentally international in character.’” (citing Roby, 996 F.2d at

1362)); Gordon, 2019 WL 5742155, at *7 (citing Mazzoni Farms, Inc. v. E.I. DuPont De Nemours

and Co., 761 So. 2d 306, 311 (Fla. 2000) (“Generally, Florida enforces choice-of-law provisions




                                                  29
                                                             Case No. 19-cv-22462-BLOOM/Louis


unless the law of the chosen forum contravenes strong public policy.”)). As such, the Court

concludes that these factors also weigh in favor of dismissal.

       3. Reinstatement of Suit in Alternative Forum

       Finally, the Court concludes that dismissal is appropriate here because Plaintiff can

reinstate his lawsuit in TCI “without undue inconvenience or prejudice.” Leon, 251 F.3d at 1311.

Defendants have consented to Plaintiff’s exercise of jurisdiction in TCI and have stated that they

will accept service in TCI, should Plaintiff reinitiate this action there. ECF No. [14] at 20. Thus,

Plaintiff has failed to sufficiently carry his burden to overcome the “practical result [] that forum-

selection clauses should control except in unusual cases.” Atl. Marine, 571 U.S. at 64.

       Accordingly, the Court concludes that the modified forum non conveniens analysis favors

dismissing this action. TCI is an adequate and available alternative forum, the public interest

factors weigh in favor of the preselected forum, and Plaintiff can reinstate his lawsuit in TCI

without undue prejudice. Likewise, given this Court’s conclusion that there is a valid and

enforceable forum-selection clause, that Plaintiff’s class FDUTPA and unjust enrichment claims

fall within the scope of the forum-selection clause, and that the forum non conveniens analysis

weighs in favor of litigating in TCI, the Court finds that dismissal is required. As such, the Court

need not address Defendants’ remaining arguments in their Motion.

   4. CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Defendants’ Motion, ECF No. [14], is GRANTED.

           2. Based on the parties’ forum-selection clause, this action is DISMISSED

               WITHOUT PREJUDICE.

           3. The Clerk of Court is directed to CLOSE this case.



                                                 30
                                                     Case No. 19-cv-22462-BLOOM/Louis


          4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

             all pending motions are DENIED AS MOOT, and all deadlines are

             TERMINATED.

      DONE AND ORDERED in Chambers at Miami, Florida, on November 18, 2019.




                                                   ________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of Record




                                           31
